DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1 and 21-39 are pending.
Claims 2-20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent 6,746,285) in view of Yamada (JP 2005127429).
With respect to Claim 1:
Delcourt discloses an electrical ground strap assembly (FIG. 2, 21) for attaching a terminal (FIG. 2, 55), the electrical ground strap assembly (21) comprising: 
a bolt (FIG. 1, 51) including a head (FIG. 1, 63), a body (FIG. 4, see notation) including an incline portion (FIG. 4, 64 see notation), 
and a shaft (FIG. 4, 65 see notation), the incline portion (FIG. 4, see notation) is oriented at an acute angle with respect to a planar surface (FIG. 4, see notation) of the head (FIG. 4; 62, 63); 
and a crown (FIG. 4, 53) including a chamfer (FIG. 4, see notation), the chamfer (FIG. 4, see notation) oriented at an angle (FIG. 4, see notation). 
Delcourt does not expressly disclose the chamfer is oriented at an angle  corresponding to the incline portion of the bolt.
However, Yamada teaches the chamfer (FIG. 11, 1b) is oriented at an angle (FIG. 11,                         
                            θ
                        
                    ) corresponding to the incline portion (FIG. 12b,                         
                            θ
                        
                    ) of a connecting part (FIG. 12b, 2) to the bolt (FIG. 14, 3) (Description, sheet 3, lines 5-7 and 20-25).

[AltContent: textbox (welding projection)][AltContent: arrow][AltContent: textbox (-Z)][AltContent: textbox (+Z)][AltContent: arrow][AltContent: textbox (inclined portion)][AltContent: arrow][AltContent: textbox (shaft)][AltContent: arrow][AltContent: textbox (chamfer)][AltContent: textbox (crown)][AltContent: textbox (body)][AltContent: arrow][AltContent: textbox (planar surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (body)][AltContent: arrow]
    PNG
    media_image1.png
    442
    628
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt with the teachings of Yamada and provide the chamfer is oriented at an angle corresponding to the incline portion of the bolt so as to “create two pressing forces (horizontal F1 and vertical F2) against the bolt thereby preventing a large loosening effect (pitch loss effect) against the bolt.” (Yamada, Sheet 3, lines 20-25).
With respect to Claim 21: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21), further comprising at least one welding projection (Delcourt, FIG. 1, see notation) extending from the head (Delcourt, FIG. 1, 62) of the bolt (Delcourt, FIG. 1, 51) in a direction opposite the body (Delcourt, FIG. 1, see downward direction    -Z).
With respect to Claim 26:
Delcourt discloses an electrical ground strap assembly (FIG. 2, 21) for attaching a terminal (FIG. 2, 55), the electrical ground strap assembly (FIG. 2, 21) comprising: 
a terminal (FIG. 2, 55) including an electrode (FIG. 2, 61) and a strap (FIG. 2, 57); 
a bolt (FIG. 2, 51) having a head (FIG. 2, 63), a body (FIG. 4, see notation) including an incline portion (FIG. 4, 64 see notation), and a shaft (FIG. 4, 65 see notation), the incline portion (FIG. 4, 64 see notation) being oriented at an angle (FIG. 4, see notation); and 
a crown (FIG. 4, 53) having a chamfer (FIG. 4, see notation), the chamfer (FIG. 4, see notation) being oriented at an angle (FIG. 4, see notation).
Delcourt does not expressly disclose the incline portion being oriented at an angle ranging from 30 to 60 degrees with respect to a planar surface of the head and the chamfer is oriented at an angle corresponding to the incline portion of the bolt.
However, Yamada teaches the incline portion (FIG. 12b, 2a) is oriented at an angle (FIG. 12b,                         
                            θ
                        
                    ) ranging from 30 to 60 degrees with respect to a planar surface (FIG. 14, see notation bottom horizontal surface) of the head (FIG. 14, 3) and the chamfer (FIG. 11, 1b) is oriented at an angle (FIG. 11,                         
                            θ
                        
                    ) corresponding to the incline portion (FIG. 12b,                         
                            θ
                        
                    ) of the bolt (FIG. 14, 3) (Description, sheet 3, lines 5-7 and 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt with the teachings of Yamada and provide the incline portion being oriented at an angle ranging from 30 to 60 degrees with respect to a planar surface of the head and the chamfer is oriented at an angle corresponding to the incline portion of the bolt so as to “create two pressing forces (horizontal F1 and vertical F2) against the bolt thereby preventing a large loosening effect (pitch loss effect) against the bolt.” (Yamada, Sheet 3, lines 20-25).
With respect to Claim 27: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21), wherein the electrode (Delcourt, FIG. 1, 61) includes an anti-rotating feature (octagonal cross sectional ) configured to inhibit rotation of the electrode (Delcourt, FIG. 1, 61) about the bolt (Delcourt, FIG. 1, 51). (Column 3, lines 10-14).
With respect to Claim 28: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21), further comprising: at least one welding projection (raised button) (Column 2, lines 59) extending from the head (Delcourt, FIG. 4, 62) of the bolt (Delcourt, FIG. 4, 51) in a direction opposite the body (Delcourt, FIG. 4, see notation).

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent 6,746,285) in view of Yamada (JP 2005127429) and further in view of Takashi et al. (CN 101850461).
With respect to Claim 22: 
Delcourt in view of Yamada discloses the electrical ground strap assembly, (Delcourt, FIG. 1, 21). 
Delcourt in view of Yamada does not expressly disclose wherein the bolt includes a plurality of welding projections equidistantly disposed around a circumference of the head of the bolt.
However, Takashi teaches the bolt (FIG. 6(b), 3) includes a plurality of welding projections (FIG. 6(b), 35) equidistantly disposed around a circumference of the head (FIG. 6(B), 33) of the bolt (3) ([0004], line 4 and [0005], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada with the teachings of Takashi and provide the bolt includes a plurality of welding projections equidistantly disposed around a circumference of the head of the bolt so as to improve the welding strength between the column bolt and the fixed supporting plate.(Takashi, Abstract, lines 1-3).

Claim(s) 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent 6,746,285) in view of Yamada (JP 2005127429) and further in view of Schaty (United States Patent 7,788,802).
With respect to Claims 23 and 29: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21), 
Delcourt in view of Yamada does not expressly disclose wherein the crown includes a cap that extends over an end of the shaft of the bolt.
However, Schaty teaches the crown (FIG. 5, 12) includes a cap (FIG. 5, 16) that extends over an end (FIG. 1, 10) of the shaft (FIG. 5, 2) of the bolt (FIG. 5, 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada with the teachings of Schaty and provide the crown includes a cap that extends over an end of the shaft of the bolt so as to provide damage protection to the bolt threads that may be caused by external forces, dirt or debris.

Claim(s) 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent 6,746,285) in view of Yamada (JP 2005127429) and further in view of Lee (United States Patent 8,845,254).
With respect to Claims 24 and 30: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21). 
Delcourt in view of Yamada does not expressly disclose wherein the interior of the crown includes a plurality of scraping features, each one of the scraping features including a raised ledge and a scraping edge which defines a thickness between the raised ledge and the chamfer of the crown.
However, Lee teaches the interior of the crown (FIG. 4(a), 200b) includes a plurality of scraping features (FIG. 4(a): 211b, 212b, 213b), each one of the scraping features including a raised ledge (FIG. 4(a), 211b) and a scraping edge (FIG. 4(a), 212b) which defines a thickness (FIG. 4(a), 213b) between the raised ledge (FIG. 4(a), 211b) and the interior chamfer (FIG. 4(a), see notation) of the crown (FIG. 4(a), 200b).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Chamfer)][AltContent: connector]
    PNG
    media_image2.png
    358
    676
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada with the teachings of Lee and provide the interior of the crown includes a plurality of scraping features, each one of the scraping features including a raised ledge and a scraping edge which defines a thickness between the raised ledge and the chamfer of the crown so as to prevent the nut from becoming loose by vibration or external forces thereby maintaining a very high electrical connection.

Claim(s) 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent 6,746,285) in view of Yamada (JP 2005127429) and further in view of Alexander (EP 2088645).
With respect to Claim 25 and 31: 
Delcourt in view of Yamada discloses the electrical ground strap assembly (Delcourt, FIG. 1, 21). 
Delcourt in view of Yamada does not expressly disclose wherein the crown and the bolt cooperate to deform the terminal when secured therebetween.
However, Alexander teaches the crown (FIG. 4, 14) and the bolt (FIG. 4, 11) cooperate to deform the terminal (FIG. 4; 50, 21) when secured therebetween (Description, Sheet 5, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada with the teachings of Alexander and provide the crown and the bolt cooperate to deform the terminal when secured therebetween so as to “enhance corrosion protection of exposed tip and the exposed threads of a bolt shaft by not introducing a cap (added weight and cost) by developing a generic fastening system such that reliable and durable electrical contact with the least possible effort.” (Alexander, Description, Sheet 2, lines 1-5).

Claim(s) 32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent Application Publication 2004/0253853) in view of Yamada (JP 2005127429) and further in view of Alexander (EP 2088645).
With respect to Claim 32:
Delcourt discloses a method (claim 15) for securing an electrical terminal (FIG. 2, 55), the method comprising the steps of: 
providing a bolt (FIG. 2, 51), the bolt (FIG. 4, 51) having a head (FIG. 4; 62, 63), a body (FIG. 4, 64) including an incline portion (FIG. 4, 64 see notation), and a shaft (FIG. 4, 65), the incline portion (FIG. 4, 64 see notation) being oriented at an angle (FIG. 4, 64 see notation) ranging from 30 to 60 degrees with respect to a planar surface (FIG. 4, see notation) of the head (FIG. 4; 62, 63 see notation); 
providing a terminal (FIG. 2, 55) including an electrode (FIG. 2, 61) and a strap (FIG. 2, 57); 
engaging the electrode (FIG. 4, 61) onto the bolt (FIG. 4, 51); 
and engaging a crown (FIG. 4, 53) onto the bolt (FIG. 4, 51) and onto the electrode (FIG. 4, 61), the crown (FIG. 4, 53) including a chamfer (FIG. 4, see notation) being oriented at an angle, wherein the engaging of the crown (FIG. 4, 53) onto the bolt (FIG. 4, 51) and the electrode (FIG. 4, 61) secure the electrode (FIG. 4, 61) to provide a mating fit between the bolt (FIG. 4, 51) and the crown (FIG. 4, 53).

[AltContent: arrow][AltContent: textbox (welding projection)][AltContent: arrow][AltContent: textbox (-Z)][AltContent: textbox (+Z)][AltContent: arrow][AltContent: textbox (inclined portion)][AltContent: arrow][AltContent: textbox (shaft)][AltContent: arrow][AltContent: textbox (chamfer)][AltContent: textbox (crown)][AltContent: textbox (body)][AltContent: arrow][AltContent: textbox (planar surface)][AltContent: arrow][AltContent: textbox (body)][AltContent: arrow]
    PNG
    media_image1.png
    442
    628
    media_image1.png
    Greyscale


Delcourt does not expressly disclose the crown including a chamfer being oriented at an angle corresponding to the incline portion of the bolt, wherein the engaging of the crown onto the bolt and the electrode deforms the electrode to provide a mating fit between the incline portion of the bolt and the chamfer of the crown.
However, Yamada teaches the crown (FIG. 11, 1) including a chamfer (FIG. 11, 1b) being oriented at an angle (FIG. 11,                         
                            θ
                        
                    ) corresponding to the incline portion (FIG. 12b,                         
                            θ
                        
                    ) of a washer (FIG. 12b, 2) on the bolt (FIG. 14, 3) (Description, sheet 3, lines 5-7 and 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt with the teachings of Yamada and provide the crown including a chamfer being oriented at an angle corresponding to the incline portion of the bolt so as to “create two pressing forces (horizontal F1 and vertical F2) against the bolt thereby preventing a large loosening effect (pitch loss effect) against the bolt.” (Yamada, Sheet 3, lines 20-25).
However, Alexander teaches the engaging of the crown (FIG. 4, 14) onto the bolt (FIG. 4, 11) and the electrode (FIG. 4; 21, 50) deforms the electrode to provide a mating fit between the incline portion of the bolt (FIG. 4, 11) and the chamfer of the crown (Description, Sheet 5, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt with the teachings of Alexander and provide the engaging of the crown onto the bolt and the electrode deforms the electrode to provide a mating fit between the incline portion of the bolt and the chamfer of the crown so as to “enhance corrosion protection of exposed tip and the exposed threads of a bolt shaft by not introducing a cap (added weight and cost) by developing a generic fastening system such that reliable and durable electrical contact with the least possible effort.” (Alexander, Description, Sheet 2, lines 1-5).
With respect to Claim 37: 
Delcourt in view of Yamada in view of Alexander discloses the method, wherein the electrode (Delcourt, FIG. 1, 61) includes an anti-rotating feature (octagonal cross sectional ) configured to inhibit rotation of the electrode (Delcourt, FIG. 1, 61) about the bolt (Delcourt, FIG. 1, 51). (Column 3, lines 10-14).
With respect to Claim 38: 
Delcourt in view of Yamada in view of Alexander discloses the method, wherein the bolt (Delcourt, FIG. 4, 51 includes at least one welding projection (Delcourt, raised button) (Delcourt, FIG. 4, see notation) (Delcourt, Column 2, lines 59) extending from the head (Delcourt, FIG. 4, 62) of the bolt (Delcourt, FIG. 4, 51).
With respect to Claim 39: 
Delcourt in view of Yamada in view of Alexander discloses the method, further comprising the step of welding the bolt (Delcourt, FIG. 3, 51) directly to a plate (Delcourt, FIG. 3, 33) via the at least one welding projection (Delcourt, FIG. 4, 62) ([0017], lines 4-9).

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Delcourt et al. (United States Patent Application Publication 2004/0253853) in view of Yamada (JP 2005127429) in view of Alexander (EP 2088645) and further in view of Lee (United States Patent 8,845,254).
With respect to Claim 33: 
Delcourt in view of Yamada in view of Alexander discloses the method.
Delcourt in view of Yamada in view of Alexander does not expressly disclose wherein the interior of the crown includes a plurality of scraping features, each one of the scraping features including a raised ledge and a scraping edge which defines a thickness between the raised ledge and the chamfer of the crown.
However, Lee teaches the interior of the crown (FIG. 4(a), 200b) includes a plurality of scraping features (FIG. 4(a): 211b, 212b, 213b), each one of the scraping features including a raised ledge (FIG. 4(a), 211b) and a scraping edge (FIG. 4(a), 212b) which defines a thickness (FIG. 4(a), 213b) between the raised ledge (FIG. 4(a), 211b) and the interior chamfer (FIG. 4(a), see notation) of the crown (FIG. 4(a), 200b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada in view of Alexander with the teachings of Lee and provide the interior of the crown includes a plurality of scraping features, each one of the scraping features including a raised ledge and a scraping edge which defines a thickness between the raised ledge and the chamfer of the crown so as to prevent the nut from becoming loose by vibration or external forces thereby maintaining a very high electrical connection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 recites the limitation "the nut" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 36: 
Delcourt in view of Yamada in view of Alexander discloses the method.
Delcourt in view of Yamada does not expressly disclose wherein the nut and the bolt cooperate to deform the electrode of the terminal when secured therebetween.
However, Alexander teaches the nut (FIG. 4, 14) and the bolt (FIG. 4, 11) cooperate to deform the electrode of the terminal (FIG. 4; 50, 21) when secured therebetween (Description, Sheet 5, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delcourt in view of Yamada with the teachings of Alexander and provide the nut and the bolt cooperate to deform the electrode of the terminal when secured therebetween so as to “enhance corrosion protection of exposed tip and the exposed threads of a bolt shaft by not introducing a cap (added weight and cost) by developing a generic fastening system such that reliable and durable electrical contact with the least possible effort.” (Alexander, Description, Sheet 2, lines 1-5).

Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 34, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method, further comprising the steps of: prior to engaging the electrode onto the bolt, engaging the crown onto the bolt; subsequently, coating the bolt and the crown; and after coating the bolt and the crown, removing the crown to provide a un-coated surface on the bolt, as recited in claim 34, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831